Citation Nr: 1430106	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-21 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. Section 1318. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service in the United States Air Force from April 1953 to October 1965 and October 1969 to April 1973.  The Veteran died in September 2006; the appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appellant testified before Board in May 2010.  A transcript of that hearing was prepared and has been included in the claims folder.

In February 2010 and March 2011, the appeal was remanded for additional development.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted that basis of the prior determinations and noted the elements of the claims that were lacking to substantiate the claim for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, the appellant has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2013) or identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim for DIC benefits and service connection for cause of death, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACTS

1.  During his lifetime, the Veteran was in receipt of VA compensation benefits for hypertensive vascular disease with stage IV chronic renal disease, type II diabetes mellitus, bronchial asthma, a scar, hypertension, and impotence.  

2.  The Veteran's combined rating at his death was determined to be 90 percent and he had been assigned a total disability evaluation based on individual unemployability.  The effective date of the 100 percent rating was determined to be October 31, 2005.   

3.  The Veteran died in September 2006; the Certificate of Death listed the cause of death as gastric carcinoma.  No other disabilities, diseases, or conditions were listed as possible contributory factors in the Veteran's death. ??

4.  The Veteran's death due to gastric carcinoma was not etiologically linked to his service or any incidents therein or his service-connected disabilities.?

5.  The Veteran was not in receipt of a total disability rating for 10 continuous years prior to his death. 



CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.304, 3.307, 3.309, 3.312 (2013). 

2.  The basic criteria for entitlement to dependency and indemnity compensation benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Before proceeding with an analysis of the merits, the Board must examine whether the requirements under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

In the context of a claim for dependency and indemnity compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

Over the course of this appeal, the RO has sent notification letters to the appellant that have informed her that evidence to support her claim must show that the Veteran died from a service-connected injury or disease or a condition caused by or the result of a service-connected disability, and that she should provide medical evidence showing that service-connected conditions, or purported service-connected conditions, caused or contributed to her husband's death.  She was also notified that VA would be responsible for obtaining relevant records from any Federal agency, such as the military, VA medical centers or the Social Security Administration, as well as records from State or local governments, private doctors and hospitals or former employers.  She was told that she must provide enough information so that VA could request the records from the appropriate person or agency. 

The RO and the AMC also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013), as indicated under the facts and circumstances in this case.  The appellant has not made the RO, AMC, or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced her in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  In light of the above, the Board finds that VA has complied with the duty to notify and the duty to assist. 

Additionally, VA's duty to assist in a claim for dependency and indemnity compensation (DIC) or service connection for the cause of the Veteran's death may include a duty to obtain a medical opinion when such an opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013).  Such an opinion has been obtained, and the opinion has been included in the claims folder for review.  The opinion involved a review of the claims folder and the Veteran's available service and post-service medical treatment records.  The opinion that was provided was supported by sufficient rationale.  Therefore, the Board finds that the opinion is adequate for rating purposes.  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claim. 

Moreover, the appellant was given the opportunity to present evidence and testimony before the RO and the Board.  The appellant availed herself of such an opportunity and a copy of the hearing transcript is of record for review.  It is noted that in the hearing the appellant spoke about why she believed there was a link between the Veteran's service and the disability that caused his death or, alternatively, between the disability that caused his death and his service-connected disorders.  Also, the appellant was given notice that VA would help her obtain evidence but that it was up to the appellant to inform VA of that evidence.  During the course of this appeal, the appellant has proffered documents and statements in support of her claim.  It seems clear that VA has given the appellant every opportunity to express her opinions with respect to the issues now before the Board, and VA has obtained all known documents that would substantiate the appellant's assertions. 

Accordingly, the Board finds that the essential fairness was maintained in this case as the claimant has demonstrated actual knowledge of the evidence, which was needed to establish the claim, and because VA has obtained all relevant evidence.  The claimant demonstrated an understanding of the evidence required to substantiate the claim for service connection and DIC benefits.  In sum, the claimant was provided the information necessary such that any defective predecisional notice error was rendered non-prejudicial in terms of the essential fairness of the adjudication. 

Additionally, the Board notes that the Veteran also had a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and it is apparent that the RO/AMC reviewed all evidence in the paperless claims file as well.  Therefore, the Board will proceed with review of the appellant's claim based upon all relevant evidence.

As there is no indication that any failure on the part of VA to provide additional notice of assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  As such, the appellant's procedural rights have not been abridged, and the Board will proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993). 

II.  Cause of Death

A.  Laws and Regulations

Dependency and Indemnity Compensation (DIC) is awarded to a Veteran's surviving spouse for death resulting from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002).

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).  A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2013).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it causally shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2013). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2013). 

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2013). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In addition, a service member who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 (2013).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases will be established even though there is no record of such disease during service, provided that the disease is manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e) (2013).  If a veteran was exposed to Agent Orange during active military, naval, or air service, certain specified diseases shall be service connected, if the requirements of 38 C.F.R. § 3.307(a) (2013) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2013).  The list of diseases includes chloracne or other acneform disease consistent with chloracne, type 2 diabetes mellitus, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma.  See 38 C.F.R. § 3.309(e) (2013).

The VA amended 38 C.F.R. § 3.309(e), see 75 Fed. Reg. 53202, effective August 31, 2010.  In that amendment, ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents.  The intended effect of this amendment was to establish presumptive service connection for this disorder based on herbicide exposure.  Ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction, artherosclerotic cardiovascular disease (including coronary spasm), coronary bypass surgery, and stable, unstable, and Prinzmetal's angina. 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

B.  Background and Discussion

The records indicate that the Veteran was on active duty during the Vietnam Era and that he did service in Thailand.  While on active duty, he served as an administrative technician and clerk.  After serving approximately 20 years in the US Air Force, the Veteran retired in April 1973.  Shortly thereafter, he submitted a claim for VA compensation benefits, and after undergoing a medical examination and reviewing his files, the RO granted benefits in September 1973.  Service connection was granted for bronchial asthma, the residuals of a fractured mandible with a tender scar, and hypertension.  The combined rating was determined to be 20 percent.  

In February 2002, the Veteran requested that service connection be granted for various disorders to include as being secondary to his "exposure to Agent Orange while serving in country in Vietnam."  The RO subsequently concluded that the appellant had been exposed to chemical dioxins while in service and then granted service connection for type II diabetes mellitus and impotence (along with special monthly compensation benefits for loss of use of a creative organ).  The Veteran's combined rating increased to 70 percent.  The date of the rating was May 7, 2002.  

Four years later, in a rating action promulgated in May 2006, service connection was granted for hypertensive vascular disease and stage IV severe chronic renal disease.  An 80 percent disability evaluation was assigned for this disorder and a total disability evaluation based on individual unemployability was also awarded.  The effective date was determined to be October 31, 2005.  

In September 2006, the Veteran died.  The Certificate of Death indicates the cause of death as "terminal gastric cancer."  A further review of the medical records reveals that one month prior to his death, the Veteran had undergone an exploratory laparotomy with plans for resection.  Due to the severity of the stage IV gastric adenocarcinoma, it was determined that the tumor (cancer) could not be removed and the Veteran was placed on palliative care.  Regrettably, the Veteran passed away within a month of his initial treatment.  

Between the publication of the last rating action of May 2006 and the Veteran's death, the record is negative for any submission by the Veteran asking that service connection be granted for gastric adenocarcinoma related to or caused by service or chemical dioxins.  Moreover, none of the appellant's service-connected disabilities were mentioned or referenced on the Certificate of Death, and these same disorders have not been medically suggested as a cause of the Veteran's death.  Shortly thereafter, the appellant filed a claim for VA compensation benefits claiming that her husband's death was due to service, to include being secondary to exposure to Agent Orange.  Alternatively, the appellant has averred that as a result of his service-connected disorders, her husband's immune system was too compromised to properly battle the gastric cancer.  To support her assertions, the appellant has provided written statements and sworn testimony.  

The RO then reviewed the appellant's claim and subsequently denied her claim for benefits.  Since that time, the VA has obtained medical opinions concerning whether the Veteran's death should be service connected.  The first opinion was accomplished in April 2012.  After reviewing the Veteran's file, the medical professional concluded that the Veteran's death was not due to or caused by his military service or a service-connected disorder.  The medical professional further opined that none of the Veteran's service-connected disorders affected his healing process and as such, did not affect his treatment (or the lack thereof) of his gastric adenocarcinoma.  

A VA medical doctor provided another opinion in April 2014.  After reviewing the Veteran's file, she wrote the following:

It is the opinion of the examiner that the cause of death is less likely as not related to any disorder that he suffered while he was on active duty.  It is less likely as not that a possible service[-]connected disability (singly or combined) caused or contributed to the cause of death.  It is at least as likely as not that his cause of death was unrelated to his military service or incidents therein.  Veteran['s] cause of death was metastatic gastric cancer with postoperative complications of wound dehiscence (this is a common complication that can occur after surgery).  He had terminal cancer which could not be treated other than pallatively.  

As previously indicated, the appellant has suggested that the Veteran's death may have been due to or the result of or caused by his exposure to herbicides while on active duty.  Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a veteran must show that he or she served in the Republic of Vietnam during the Vietnam War era.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2013).  The VA has previously conceded that the appellant had service in the Republic of Vietnam or that he may have been exposed to chemical dioxins while he was stationed in Southeast Asia.  Therefore, this requirement has been met. 

Second, the veteran must be diagnosed as having one of the specific diseases listed in 38 C.F.R. § 3.309(e) (2013).  See Brock v. Brown, 10 Vet. App. 155, 162 (1997).  In this instance, the Veteran died from gastric cancer.  Regrettably, gastric cancer has not been shown to be a presumptive disability.  See 38 C.F.R. § 3.309 (2013).  More specifically, gastric adenocarcinoma is not a disease associated with herbicide exposure.  Therefore, the presumptive provisions of 38 C.F.R. § 3.307(a)(7) (2013) and 38 C.F.R § 3.309(e) (2013) do not apply. 

Again the medical evidence shows that the Veteran died from gastric cancer.  A VA doctor has concluded that the appellant's cancer was not due to or the result of or caused by his military service or a service-connected disorder.  This same doctor has found that the Veteran's service-connected disorders did not affect the treatment he received for his cancer nor did they compromise his immune system such that he could not be provided with proper cancer treatment.  The VA reviewer provided a discussion of the Veteran's service and post-service medical conditions, and the reviewer specifically discussed the assertions made by the appellant.  The only contrary opinion is the non-medical assertions made by the appellant herself. 

In this instance, the Board finds that the most recent doctor's opinion of April 2014 was based on a factually accurate history.  The examiner pointed to established facts in the opinion.  The Board further believes that the doctor provided sound reasoning in the analysis of the Veteran's disabilities and health status.  In other words, the VA examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided complete rationale for all conclusions presented, as noted in the discussion above.  The VA examiner supported her conclusions based on the objective evidence of record and sound medical principles.  

Opposing this opinion was the uncorroborated assertions made by the appellant.  The Board would specifically note that although the appellant, through her accredited representative, has expressed disagreement with the medical opinion, she has not provided a detailed analysis as to why it is faulty.  Accordingly, the Board attaches the most significant probative value to the VA opinion, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.). 

With respect to the appellant's claim, the only other opinion addressing whether there is a link between the Veteran's death and his service or with exposure to chemical dioxins or those arguments that attribute his death due to his weakened immune system secondary to his service-connected disabilities are those provided by the appellant.  Yet, merely the claim has been made that the appellant's death was somehow related to his military service or to his exposure or his service-connected disorders.  There has not been a discussion of the salient facts nor has there been provided any type of rationale that would corroborate any of the appellant's conclusions.  The Board finds that the generalized statements provided by the appellant are too general in nature to provide, alone, the necessary evidence to show that the Veteran's death was due to a disability that was related to service or that his death was caused by or the result of his exposure to chemical dioxins or related to or caused by his service-connected disabilities.  See Sacks v. West, 11 Vet. App. 314, 316-17 (1998). 

The Board does not doubt the sincerity of the appellant in reporting her belief that her husband's death was somehow related to his military service or that the disability listed on her husband's death certificate was caused by or the result of his military service or his service-connected disorders or his exposure to chemical dioxins or that his immune system was compromised by his service-connected disorders which prevented his treatment for his cancer.  The Board also believes that the appellant is sincere in expressing these hypotheses; however, the matter at hand involves medical assessments that require medical expertise.  The appellant is not competent to provide medical opinions regarding the diagnosis and etiology of gastric carcinoma or any secondary effects of her husband's service-connected disorders on the cancer.  Thus, the appellant's lay assertions are not competent or sufficient to support a grant of service connection.

In sum, the medical evidence shows that the Veteran died from gastric cancer.  The fatal disease was not service connected at the time of death, and the Veteran never submitted a claim for benefits involving this disorder.  None of the medical evidence presented links the Veteran's death with his military service or any incident in service, and the Veteran never expressed such an opinion.  Also, the medical evidence does not show that the Veteran was suffering from a carcinoma that might have been caused by exposure to herbicides.  In this instance, there is no medical evidence in support of a nexus between his fatal disease and service or his service-connected disabilities.  Despite the appellant's statements to the contrary, there is no competent evidence to establish that her husband's death was due to a disease or injury incurred in service or to a service-connected disability or to a disability/disorder that was secondary to a service-connected disability or was caused by or the result of the Veteran's exposure to herbicides. 

As such, a preponderance of the evidence is against the appellant's claim and the benefit-of-the-doubt doctrine is not applicable.  Service connection for the cause of the Veteran's death is not warranted in this case. 

III.  38 U.S.C.A.§ 1318

A.  Laws and Regulations

All of Section 1318, of 38 U.S.C.A., bases for an award of DIC are an intrinsic part of a DIC claim in those cases in which service connection for the cause of the service member's is denied and the service member had a totally disabling service-connected condition at the time of death.  Timberlake v. Gober, 14 Vet. App. 122, 134-35 (2000).  Dependency and indemnity compensation benefits may be paid to a deceased veteran's surviving spouse in the same manner as if the veteran's death is service-connected when, in pertinent part, the following conditions are met:  (1) the veteran's death was not caused by his or his own willful misconduct and either the veteran was in receipt of or was entitled to receive compensation at the time of death for service-connected disability that was continuously rated totally disabling by a schedular or unemployability rating for a period of 10 years or more immediately preceding death or, if totally rated for a lesser period, the veteran was so rated continuously for a period of not less than five years from the date of the veteran's discharge from active duty; or (2) the veteran would have been entitled to receive a 100 percent disability rating for such time period but for factors such as the receipt of military retired pay or clear and unmistakable error in a final rating or Board decision.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013).

A VA regulation, 38 C.F.R. § 3.22 (2013), further provides, in relevant part, that (a) Even though a veteran died of nonservice-connected causes, VA will pay death benefits to the surviving spouse or children in the same manner as if the veteran's death were service-connected, if (1) the veteran's death was not the result of his own willful misconduct, and (2) at the time of death, the veteran was receiving, or was entitled to receive, compensation for service-connected disability that was (i) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or (ii) rated by VA as totally disabling continuously since the veteran's release from active duty and for at least 5 years immediately preceding death.  (b) For purposes of this section, "entitled to receive" means that at the time of death, the veteran had service-connected disability rated totally disabling by VA but was not receiving compensation because (1) VA was paying the compensation to the veteran's dependents; (2) VA was withholding the compensation under authority of 38 U.S.C. 5314 to offset an indebtedness of the veteran; (3) the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error in a VA decision concerning the issue of service connection, disability evaluation, or effective date.

As previously reported, the Veteran had been assigned a TDIU in 2006.  None of his disorders were evaluated singularly as 100 percent disabling.  Moreover, the Veteran's TDIU was only in effect from October 31, 2005, which was a period of less than one year.  

In this case, it is readily apparent that the criteria for the award of DIC benefits under 38 U.S.C.A. § 1318 are not met by the evidence of record.  To that end, the record does show that the Veteran died of natural causes and not as the result of willful misconduct.  The Veteran also died more than five years after separation.  It is true that at the time of his death, the Veteran was in receipt of a total or 100 percent rating.  That 100 percent rating, however, was only in effect for less than one year.  He was not assigned a 100 percent disability rating for the necessary ten years preceding death.  As such, the appellant is not eligible for DIC benefits under 38 U.S.C.A. § 1318(b)(1) (West 2002 & Supp. 2013) and 38 C.F.R. §§ 3.22(a)(1), (2)(i) or (ii) (2013). 

The Board has reviewed the appellant's submissions and can detect no challenge to a rating decision, issued during the Veteran's life, which failed to award total disability compensation due solely to CUE concerning the issue of service connection, disability evaluation, or effective date.  The appellant is also not eligible for DIC benefits under 38 U.S.C.A. § 1318(b)(2) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.22(b)(3) (2013). 

Again, the Board has considered the benefit-of-the-doubt rule for this claim, but because the preponderance of the evidence is against the claim for DIC benefits under 38 U.S.C.A. § 1318, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C.A. § 1318 is denied. 



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


